Title: To Thomas Jefferson from William Kilty, 2 October 1804
From: Kilty, William
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Washn October 2d 1804
               
               I have to Pray your excuse for Troubling You again respecting the office of Commissioner of Loans in Maryland, but I have been requested to forward the enclosed letter on the Subject, which I understand is on behalf of Mr Edward Hall
               The Gentleman who Sent it to me was probably not apprised of my having recommended Mr Brewer for the office, However, I see no impropriety in Complying with his request so far as to forward his letter, and also to State my Knowledge of Mr Hall from which I have no doubt of his being Qualified for the office—He is at present a Member of the Council of Maryland, and has been for some years in that Station, and, (before his appointment to it) was a Member and Speaker of the House of delegates
               I am Sir With Great Respect Your Obt Servt
               
                  
                     Wm Kilty
                  
               
            